Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes the applicants’ assertion in paragraph 95 of the specification as filed that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.
Claim Objections
Claims 1-3, 5-7, 9-10, 12-14, 16, 18-20 are objected to because of the following informalities:  
In Claim 1, lines 4 and 6, “one or more processors” was probably meant to be: the one or more processors.
In Claim 2, lines 2 and 6 respectively, “one or more consumer requests” and “one or more underlying attributes” was probably meant to be: the one or more consumer requests, and the one or more underlying attributes. The same objections are made for Claim 9.
In Claim 3, lines 5 and 7 respectively, “one or more underlying attributes” and “one or more cognitive service agents” was probably meant to be: the one or more underlying attributes, and the one or more cognitive service agents. The same objections are made for Claims 10 and 16.
In Claim 5, lines 8-9, “one or more response variables” and “one or more explanatory variables” was probably meant to be: the one or more response variables, and the one or more explanatory variables. The same objections are made for Claims 12 and 18.
In Claim 6, line 3, “a neural network” was probably meant to be: the neural network. The same objection is made for Claims 13 and 19.
In Claim 7, lines 2-3 and line 7 respectively, “one or more cognitive service agents” and “a best fit answer” was probably meant to be: the one or more cognitive service agents and, the best fit answer. The same objections are made for Claims 14 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following limitations:
“one or more underlying attributes”, it is unclear in the claim for what these underlying attributes are connected to;
“a threshold level of prediction”, it is unclear in the claim what this threshold level is or is based on;
“a response profile”, it is unclear in the claim for what the response profile is directed to;
“but is not limited to”, is regarded as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is therefore considered to be an omnibus type claim;
“output data from a neural network”, it is unclear in the claim how this output data was generated, that is what was used by the neural network to generate this output data, and is therefore also considered as being incomplete for omitting essential elements, such omission amounting to a gap between the elements;  See MPEP § 2172.01;
“a predicted response from the neural network”, it is unclear in the claim to what this predicted response is directed to, also it is unclear in the claim how this predicted response was generated or came about, and is therefore also considered as being incomplete for omitting essential elements, such omission amounting to a gap between the elements;  See MPEP § 2172.01.
These same rejections are made for the other independent Claims 8 and 15. The dependent claims are therefore also subsequently rejected.
Additionally:
Claim 3, line 3 (and line 10), recites “the response profile”, it is unclear how this is related to the “the initial response profile” previously recited in the claim;
Lines 7-8 recites “analyze one or more data simultaneously”, it is unclear in the claim as to what constitutes this one or more data;
Lines 15-16 recites “the consumer request”, which firstly lacks antecedent basis and secondly is unclear as to which consumer is being referenced (current or previous?). Claims 10 and 16 are also similarly rejected along with all respective dependent claims.
Claim 6, line 6, recites “a best fit answer”, it is unclear in the claim for what this best fit answer is referring to. Claims 13 and 19 are also similarly rejected along with all respective dependent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1, 8 and 15 we see limitations directed towards the analysis of consumer requests and underlying attributes to generate a prediction of a response profile using a neural network. These limitations, under their broadest reasonable interpretation, are considered to be directed towards the “Mathematical Concepts” groupings of abstract ideas. That is a neural network uses mathematical relationships, equations and calculations to generate predictions from analysis of input data. Additionally, these limitations,  under their broadest reasonable interpretation, are considered to be directed towards the “Mental Processes” groupings of abstract ideas. That is the human mind is capable of observing and evaluating data such as consumer request and underlying attributes to formulate a judgement, opinion or response. The additional limitation of distributing the predicted response to cognitive service agents is considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and therefore does not negate the abstract idea. Dependent Claims 2-3, 5-6, 9-10, 12-13, 16 and 18-19 are similarly directed towards the abstract idea of analyzing consumer requests and generation of the neural network that as pointed out above are mathematical in nature. Dependent Claims 4, 11 and 17 are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and therefore does not negate the abstract idea. Dependent Claims 7, 14 and 20 are also considered to be concepts that can be performed in the human mind in determining a best fit answer for the consumer request.
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional element of “processors” in performing the limitations of the claim(s). However, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element for performing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claims 8-14 are rejected under 35 U.S.C. 101 as purely software per se and therefore directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig, US 2021/0201327 A1.

Regarding Claim 1, Konig teaches:
A computer-implemented method, the method comprising: analyzing, by one or more processors, (i) one or more consumer requests (paragraphs 40, 54: receiving and analyzing customer requests)
and (ii) one or more underlying attributes (paragraph 191: attributes of the customer); 
generating, by one or more processors, a threshold level of prediction of a response profile based on, but is not limited to, output data from a neural network (paragraphs 44, 75: response generated/predicted by the chatbot for the customer request, the chatbot being configured as a neural network); 
and distributing, by one or more processors, a predicted response from the neural network to one or more cognitive service agents (paragraph 72: sharing data, that would include the predicted response, among the various chatbots that are the cognitive service agents).

Regarding Claim 2, Konig further teaches:
The computer-implemented method of claim 1, the method further comprising: receiving, by the one or more processors, one or more consumer requests; analyzing, by the one or more processors, the one or more consumer requests (paragraphs 40, 54: receiving and analyzing customer requests);  
identifying, by the one or more processors, one or more topics of conversation that require user assistance (paragraphs 48, 73, 94: determining customer intent, that is the assistance required, from the customer conversation); 
retrieving, by the one or more processors, one or more underlying attributes (paragraph 191: attributes of the customer); 
and determining, by the one or more computer processors, one or more responses to the one or more consumer requests (paragraphs 44, 75, 95: response generated/predicted by the chatbot for the customer request).   

Regarding Claim 3, Konig further teaches:
The computer-implemented method of claim 2, the method further comprising: generating, by the one or more computer processors, an initial response profile, wherein the response profile is communicated to a user (paragraphs 82-82, 95, 162: initial response communicated to customer); 
analyzing, by the one or more computer processors, one or a combination of: (i) a current consumer request, (ii) one or more underlying attributes, and (iii) one or more previous consumer requests and one or more previous underlying attributes from (a) the user or (b) one or more previous users, wherein one or more cognitive service agents analyze one or more data simultaneously (paragraph 112: current customer/user request/interaction; paragraph 191: attributes of the customer/user; paragraphs 40, 50: previous customer/user interaction/request; paragraph 75: chatbots configured as neural networks to analyze data); 
receiving, by the one or more computer processors, one or more subsequent consumer requests in response to the generated response profile (paragraph 121: subsequent customer request/interaction); 
analyzing, by the one or more computer processors, the one or more subsequent consumer requests, wherein the one or more cognitive service agents actively learn utilizing machine learning (paragraph 63-64, 126-127, 218: analyzing the interaction/request data and using machine learning for training the chatbots);
and in response to analyzing the one or more subsequent consumer requests, identifying, by the one or more computer processors, whether the initial response profile answered the consumer request (paragraph 82: determining whether the response is sufficient or appropriate to the customer request).

Regarding Claim 4, Konig further teaches:
The computer-implemented method of claim 3, the method further comprising: distributing, by the one or more computer processors, the one or more subsequent consumer requests to the one or more cognitive service agents (paragraph 72, 121: sharing subsequent customer conversation/interaction/request with the chatbots); 
and determining, by the one or more computer processors, a subsequent course of action that includes, one or a combination of: (i) generate one or more response profiles, (ii) connect the user with a live operator, or (iii) additional topics of conversation that require user assistance (paragraphs 82, 112, 121: determining follow up actions and outstanding issues to be resolved in the customer request, including speaking with a live agent).

Regarding Claim 5, Konig further teaches:
The computer-implemented method of claim 2, the method further comprising: receiving, by the one or more computer processors, the one or more consumer requests (paragraphs 40, 54, 94-95: receiving and analyzing customer requests);  
identifying, by the one or more processors, one or more datasets or information that include, one or a combination of: (i) one or more response variables or (ii) one or more explanatory variables (paragraphs 63, 191: interaction data from a plurality of different data sources used for determining behavior and attributes of the customer); 
and generating, by the one or more processors, a multilayer perceptron neural network request that includes, one or a combination of: (i) one or more response variables or (ii) one or more explanatory variables (paragraphs 63, 65, 75: building the model, that is a neural network model, based on the interaction data from a plurality of different data sources used for determining behavior and attributes of the customer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig, US 2021/0201327 A1, in view of Maruhashi, US 2019/0080236 A1.

Regarding Claim 6, Konig teaches:
The computer-implemented method of claim 5, the method further comprising: 
and receiving, by the one or more computer processors, a best fit answer from the neural network (paragraphs 192-195: training/optimizing the neural network in order to predict the best response/outcome for the customer request/interaction. Examiner’s note: Huang, US 2021/0141862 A1, also teaches this, see for example Abstract).
Although Konig may teach the following (see paragraph 193), Maruhashi more directly shows:
arranging, by the one or more computer processors, the one or more response variables and the one or more explanatory variables into a first layer of a neural network; assigning, by the one or more computer processors, a weight level to one or more neurons corresponding to the one or more explanatory variables (paragraph 14: wherein it is discussed the arranging of the variables in the layer of the neural network and the assigning of weight values to the neurons of the neural network. Examiner’s note: this is done as a matter of training the neural network as pointed out in Konig, paragraph 193).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Maruhashi with that of Konig for arranging the one or more response variables and the one or more explanatory variables into a first layer of a neural network and assigning a weight level to one or more neurons corresponding to the one or more explanatory variables.
The ordinary artisan would have been motivated to modify Konig in the manner set forth above for the purposes of having a machine learning apparatus that calculates second values, based on first values each assigned to one variable value of each term in relation to a neuron in a layer following an input layer of a neural network, where the second values are assigned to variable value combination patterns in relation to each following layer neuron. Each second value is represented by a product of first values each assigned to a variable value included in the combination pattern in relation to the following-layer neuron, and applying the second values as weights each to a numerical value when it is entered to the corresponding following layer neuron, to calculate an output value of the neural network [Maruhashi: Abstract].

Regarding Claim 7, Konig further teaches:
The computer-implemented method of claim 6, the method further comprising: distributing, by the one or more computer processors, the best fit answer to one or more cognitive service agents (paragraph 72, 113: sharing data, that can include the best response/answer as pointed out above, with the other chatbots); 
learning, by the one or more computer processors, to identify a pattern of features within, one or a combination of: (i) the one or more consumer requests and (ii) the one or more explanatory variables (paragraph 183: inferring/predicting customer behavior, preferences or tendencies that are the explanatory variables, and also interaction predictors that are features, for the incoming customer request/interaction); 
and determining, by the one or more computer processors, to generate a best fit answer utilizing deep learning for one or more subsequent consumer requests (paragraphs 192-195: training/optimizing the neural network in order to predict the best response/outcome for the customer request/interaction using deep learning. Examiner’s note: Huang, US 2021/0141862 A1, also teaches this, see for example Abstract). 

Claims 8-14 are similar to Claims 1-7 respectively and are rejected under the same rationale as stated above for those claims.
Claims 15-20 are similar to Claims 1, 3-7 respectively and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPL of Shah uses an intelligent chatbot to interact with a user to make it behave in a human like manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127